NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                     ______________________

                      AROR ARK O'DIAH,
                       Plaintiff-Appellant

                                    v.

                       UNITED STATES,
                       Defendant-Appellee
                     ______________________

                      2017-1227, 2017-1534
                     ______________________

    Appeals from the United States Court of Federal
Claims in No. 1:16-cv-00931-EDK, Judge Elaine Kaplan.

   ---------------------------------------------------------------------------

                      AROR ARK O'DIAH,
                       Plaintiff-Appellant

                                    v.

                       UNITED STATES,
                       Defendant-Appellee
                     ______________________

                           2017-2211
                     ______________________
2                                   O'DIAH   v. UNITED STATES



    Appeal from the United States Court of Federal
Claims in No. 1:16-cv-00931-EDK, Judge Elaine Kaplan.
                 ______________________

                  Decided: January 16, 2018
                   ______________________

    AROR ARK O'DIAH, Brooklyn, NY, pro se.

    KELLY A. KRYSTYNIAK, Commercial Litigation Branch,
Civil Division, United States Department of Justice,
Washington, DC, for defendant-appellee. Also represent-
ed by CHAD A. READLER, ROBERT E. KIRSCHMAN, JR.,
BRIAN A. MIZOGUCHI.
                ______________________

        Before NEWMAN, DYK, and CHEN, Circuit Judges.
PER CURIAM.
     Aror Ark O’Diah appeals from a judgment of the
Court of Federal Claims (“Claims Court”) dismissing his
complaint for lack of subject-matter jurisdiction. (Nos.
2017-1227 and 2017-1534. 1) He also appeals a subse-
quent order of the Claims Court prohibiting him from
filing any additional complaints without first seeking
leave to do so from that court’s Chief Judge. (No. 2017-
2211.) We affirm.
                        BACKGROUND
   This is the fourth Claims Court action filed by Mr.
O’Diah making largely the same allegations of conspiracy
and malfeasance by a variety of state and federal officials


    1    Mr. O’Diah filed two notices of appeal related to
the dismissal of his complaint: one following the Claims
Court’s initial dismissal (No. 2017-1227) and another
after it denied reconsideration (No. 2017-1534).
O'DIAH   v. UNITED STATES                                3



and private entities. His first three actions were consoli-
dated and dismissed by the Claims Court, which found
that it lacked subject-matter jurisdiction over most of Mr.
O’Diah’s claims and that his remaining allegations failed
to state a plausible claim for relief. O’Diah v. United
States, Nos. 15-332C, -400C, -1000C, 2016 WL 1019251,
at *2–4 (Fed. Cl. Mar. 14, 2016). We dismissed Mr.
O’Diah’s appeal in those consolidated actions as untimely
because his notice of appeal was received by the Claims
Court three days after the deadline. O’Diah v. United
States, No. 2016-2098, slip op. at 1–2 (Fed. Cir. July 8,
2016) (per curiam).
    After Mr. O’Diah filed this fourth action in the Claims
Court, the court again determined that it lacked subject-
matter jurisdiction. O’Diah v. United States, No. 16-
931C, 2016 WL 6560393, at *2–3 (Fed. Cl. Nov. 3,
2016). A month later, Mr. O’Diah submitted yet another
complaint based on roughly the same set of allegations,
and the Claims Court ordered him to show cause why he
should not be prohibited from filing future complaints
without leave of the court. Mr. O’Diah’s response to the
show-cause order merely repeated the allegations in his
complaints, and the Claims Court proceeded to enjoin Mr.
O’Diah from making any additional filings in the Claims
Court without first obtaining leave to do so from the Chief
Judge of that court.
     Mr. O’Diah timely appealed from the dismissal of his
fourth complaint and the injunction against further
filings. We have jurisdiction pursuant to 28 U.S.C.
§ 1295(a)(3).
                            DISCUSSION
    We review de novo a decision by the Claims Court to
dismiss for lack of subject-matter jurisdiction. Petro-
Hunt, L.L.C. v. United States, 862 F.3d 1370, 1378 (Fed.
Cir. 2017). The Tucker Act defines the scope of the
Claims Court’s jurisdiction. 28 U.S.C. § 1491. The Tuck-
4                                      O'DIAH   v. UNITED STATES



er Act waives sovereign immunity for and provides
Claims Court jurisdiction over “any claim against the
United States founded either upon the Constitution, or
any Act of Congress or any regulation of an executive
department, or upon any express or implied contract with
the United States, or for liquidated or unliquidated dam-
ages in cases not sounding in tort.” Id. § 1491(a)(1).
     Mr. O’Diah’s complaint contains a multitude of allega-
tions concerning officials and agencies at all levels of
government, including several state and federal judges, as
well as a number of corporations and private individu-
als. He alleges “malicious prosecutions, unjust convic-
tions, imprisonments, . . . bodily injuries[,] . . . seizures of
properties, [and] breaches of implied contract.” Compl.
1. As examples of these misdeeds, Mr. O’Diah alleges
undelivered and confiscated mail, misrepresented child-
support obligations, several physical assaults, exposure to
a radioactive substance, discrimination by government
agencies on the basis of national origin, and an attempt
by a federal judge to have Mr. O’Diah kidnapped or mur-
dered. He also alleges physical injuries and deprivations
of rights appearing to stem from time he spent in state
custody in New York, as well as the unlawful seizure of
his personal property and assets by New York state
officials.
    The Claims Court only has jurisdiction to hear claims
against the United States. United States v. Sherwood,
312 U.S. 584, 588 (1941). To the extent that Mr. O’Diah’s
complaint seeks relief against defendants other than the
United States, including state or local entities and private
individuals and corporations, the Claims Court correctly
dismissed those claims for lack of subject-matter jurisdic-
tion. See id.
     So far as Mr. O’Diah claims that federal officials con-
spired to effectuate the harms he attributes to state-level
officials, such as the taking of his property and assets,
O'DIAH   v. UNITED STATES                                 5



these claims are unsupported by sufficient factual allega-
tions to state a plausible claim for relief. They amount, at
most, to “bare assertion[s]” and “legal conclusion[s],”
which on their own are insufficient to withstand a motion
to dismiss. Todd Constr., L.P. v. United States, 656 F.3d
1306, 1316 (Fed. Cir. 2011) (citing Ashcroft v. Iqbal, 556
U.S. 662, 677–80 (2009)).
     The other allegations with respect to the United
States government—such as fraud and the deprivation of
civil rights—sound in tort, and the Claims Court properly
dismissed each of these claims as falling outside of its
limited jurisdiction. See, e.g., United States Marine, Inc.
v. United States, 722 F.3d 1360, 1372 (Fed. Cir.
2013). The mishandling of mail, a new allegation in this
version of Mr. O’Diah’s complaint, also sounds in tort and
falls outside of the Claims Court’s jurisdiction. See, e.g.,
Webber v. United States, 231 Ct. Cl. 1009, 1009 (1982)
(per curiam). The Claims Court also lacks jurisdiction to
review actions taken by other federal courts in Mr.
O’Diah’s other lawsuits. E.g., Harris v. United States, 868
F.3d 1376, 1381 (Fed. Cir. 2017) (per curiam). Although
Mr. O’Diah refers to breach of contract in his complaint,
nowhere does he allege facts suggesting that he has
entered into any contract, express or implied, with the
federal government.
     In short, Mr. O’Diah’s complaint asserts no claims
falling within the Claims Court’s subject-matter jurisdic-
tion. The Claims Court correctly determined that it
lacked subject-matter jurisdiction over Mr. O’Diah’s
claims.
    Finally, we review the Claim Court’s imposition of a
sanction on Mr. O’Diah for abuse of discretion. 1-10
Indus. Assocs., LLC v. United States, 528 F.3d 859, 867
(Fed. Cir. 2008). “[C]ourts are particularly cautious about
imposing sanctions on a pro se litigant, whose improper
conduct may be attributed to ignorance of the law and
6                                   O'DIAH   v. UNITED STATES



proper procedures.” Finch v. Hughes Aircraft Co., 926
F.2d 1574, 1582 (Fed. Cir. 1991). Nevertheless, we have
previously imposed anti-filing sanctions where a pro se
litigant has engaged in repeated and frivolous law-
suits. Bergman v. Dep’t of Commerce, 3 F.3d 432, 435
(Fed. Cir. 1993); see also In re Powell, 851 F.2d 427, 430–
31 (D.C. Cir. 1988) (per curiam) (discussing anti-filing
injunctions). In this case, the Claims Court reviewed the
record and procedural history before imposing a sanction,
including Mr. O’Diah’s repeated, duplicative filings in
that court and elsewhere. The Claims Court was well
within its discretion when it ordered the anti-filing sanc-
tion in light of Mr. O’Diah’s prior filings. Such an injunc-
tion will protect judicial resources while ensuring that the
courthouse doors are open to Mr. O’Diah should he one
day seek to assert other claims that do fall within the
Claims Court’s jurisdiction.
                       AFFIRMED
                          COSTS
    No costs.